           Case 1:21-cr-00222-TFH Document 33 Filed 08/19/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

                Plaintiff,

          V.                                          CASE NO. 1:21-CR-222


 GEORGE PIERRE TANIOS,

                Defendant.

          UNOPPOSED MOTION TO IMPOSE CONDITIONS OF RELEASE

Comes now, the Defendant, George Pierre Tanios, through his attorney, Elizabeth B. Gross,

Assistant Federal Public Defender, and moves this Honorable Court to impose reasonable

conditions of release at the hearing scheduled for August 20, 2021, at 11:30 am. It has been

determined that Mr. Tanios is eligible for release from custody pending trial. Mr. Tanios submits

that the standard conditions of supervision should apply. In addition, as a special condition, Mr.

Tanios agrees to home incarceration with electronic monitoring as defined in AO 199 form, with

GPS monitoring, at his home in Morgantown, West Virginia, 205 Blue Ridge Lane. Additionally,

Mr. Tanios will not possess weapons of any type, will not use illegal drugs, and will surrender his

passport to the United States Probation Office. Mr. Tanios will not possess weapons of any type,

will not use illegal drugs, and will surrender his passport to the United States Probation

Office.   Undersigned Counsel has spoken with Mr. Scarpelli, Assistant United States Attorney,

who confirmed they do not oppose these conditions of release at this time.

      In addition, defense counsel requests that after 30 days defense counsel may petition the

Court seeking to have the defendant’s release conditions modified to include release from home

confinement for work purposes (the name of the employer, location, type of work, hours worked,



                                                1
          Case 1:21-cr-00222-TFH Document 33 Filed 08/19/21 Page 2 of 3




and work schedule will be supplied to the Court and government). The government will provide

the Court its position regarding modification of the defendant’s release conditions at that time.

        WHEREFORE, Mr. Tanios respectfully asks this court to impose these reasonable

 conditions of release pending trial.



                                               Respectfully submitted,

                                               GEORGE PIERRE TANIOS




 By:    /s/ Elizabeth B. Gross
        Elizabeth B. Gross
        WV State Bar No. 11567
        Federal Public Defender Office
        230 West Pike Street, Suite 360
        Clarksburg, West Virginia 26302
        Tel. (304) 622-3823
        Fax. (304) 622-4631
        E-Mail: Beth_gross@fd.org




                                                 2
         Case 1:21-cr-00222-TFH Document 33 Filed 08/19/21 Page 3 of 3




                              CERTIFICATION OF SERVICE

       I hereby certify that on August 19, 2021, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Columbia, which will send

notification of such filing to the following CM/ECF user:



                                  Anthony F. Scarpelli, Esq.
                                U.S. ATTORNEY'S OFFICE
                                    555 Fourth Street, NW
                                    Washington, DC 20530
                                        (202) 252-7707
                                      Fax: (202) 514-8707
                              Email: anthony.scarpelli@usdoj.gov


                                       Gilead I. Light, Esq.
                                  U.S. ATTORNEY'S OFFICE
                                       555 4th Street NW
                                             Ste 4832
                                     Washington, DC 20816
                                          202-252-6880
                                  Email: gilead.light@usdoj.gov




By:    s/ Elizabeth B. Gross
       Elizabeth B. Gross
       WV State Bar No. 11567
       Federal Public Defender Office
       230 West Pike Street, Suite 360
       Clarksburg, West Virginia 26302 Tel.
       (304) 622-3823
       Fax. (304) 622-4631
       E-Mail: Beth_Gross@fd.org




                                                  3
